t c memo united_states tax_court kenneth r and carol l bauer petitioners v commissioner of internal revenue respondent docket no filed date kenneth r and carol l bauer pro_se j scott hargis for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioners are entitled to a nonbusiness_bad_debt deduction pursuant to sec_166 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mr bauer resided in riverside california and mrs bauer resided in laughlin nevada at the time they filed their petition mrs bauer is a real_estate broker mr bauer is a machinist during the year at issue mr bauer spent his weekends with mrs bauer in laughlin nevada and in bullhead city arizona a town located directly across the colorado river from laughlin petitioners but especially mrs bauer frequently dined at a restaurant in bullhead city named the diamond lil’s drunken lobster the drunken lobster the drunken lobster was an upscale restaurant specializing in steak and lobster that opened in the drunken lobster was owned and operated by father and son salvatore and john dubato john collectively referred to as the dubatos who also were petitioners’ personal friends during the drunken lobster was having financial problems the dubatos approached petitioners for a loan and petitioners decided to advance them funds for use in their business petitioners made a series of four interest-free loans - -3 to the dubatos within the time promised ie or days the dubatos repaid petitioners the full amount of each loan petitioners made the loans because they wanted to help their friends and because mrs bauer wanted a nice restaurant close by to which she could take her real_estate clients petitioners however were not in the business of lending money during the dubatos continued having financial problems through a series of nine payments petitioners advanced a total of dollar_figure to or on behalf of the dubatos between the months of march and date these advances were not supported by written loan documents petitioners expected to be repaid within to days and to receive an annual interest rate of percent the first of these loans was for dollar_figure to be repaid within days petitioners made the following advances during date amount form and purpose of payment dollar_figure march march dollar_figure april dollar_figure may dollar_figure may dollar_figure april may dollar_figure may june dollar_figure june july dollar_figure dollar_figure august total dollar_figure cash to cover payroll rent check to hesling fam trust cashier’s check for insurance cashier’s check for supplies cashier’s check for supplies check to publications for adver check to florist for decorations check to publications for adver check to publications for adver - -4 after the initial advance was made in date john orally promised to either repay petitioners within a month or else transfer to them a 15-percent interest in the drunken lobster john did not fulfill his promise in may or date john again orally promised to repay petitioners in one of three ways full cash repayment by date the transfer of an interest in the restaurant in lieu of payment or payment through an installment_plan of dollar_figure per month plus interest john never fulfilled his promise and the dubatos never repaid petitioners for any portion of these advances moreover petitioners did not receive an equity_interest in the drunken lobster while the drunken lobster started out successfully the excitement of a new restaurant in the area quickly wore off the drunken lobster was no longer attracting the customers it once did although it was consistently crowded for breakfast the lunch crowd was starting to slack off a little bit and the dinner hour no longer had a waiting list beginning in date mrs bauer did what she could to assist the dubatos and even performed work for the drunken lobster when it was short staffed she created advertisements wrote and printed menus organized holiday events ie a mother’s day and a july 4th holiday meal and cleared and bused tables mrs bauer was not compensated for her time or reimbursed for her expenditures - -5 by the end of date petitioners began to suspect that the dubatos were having serious financial problems because they started letting people go and because they were not meeting many of their expenses at that point mrs bauer went to drunken lobster once a week not so much to assist but to bug the dubatos for payment petitioners offered to accept dollar_figure every other week without interest if the dubatos would just start paying them back the dubatos offering only excuses did not agree with that arrangement throughout the drunken lobster ran on a skeleton budget and crew in fact there were days that the drunken lobster did not open the dubatos permanently closed the drunken lobster in date at no time during did petitioners advance the dubatos additional funds despite the fact that the dubatos requested them to do so petitioners did not take legal steps to collect on the debts other than possibly writing one demand letter because the dubatos had no assets from which to satisfy their debts petitioners’ personal observations of the dubatos’ financial situation revealed that they owned no assets outright and that they had leased everything including the three-bedroom house in which they lived the premises where the drunken lobster was located and all the drunken lobster’s property and equipment ie kitchen equipment tables chairs tablecloths - -6 silverware and dishes petitioners were aware that other creditors of the dubatos were also dunning them for payment this included a meat supplier a food supplier and a state revenue_officer who mrs bauer saw came in and took the money right out of the drawer for sales_tax the dubatos continued living in bullhead city for some part of but later on during the year they eventually moved at the time of trial petitioners were unaware of the dubatos’ whereabouts on their federal_income_tax return petitioners claimed a dollar_figure business_bad_debt deduction in the notice_of_deficiency respondent inter alia disallowed the bad_debt deduction at trial petitioners conceded that their advances were nonbusiness debts and they now seek only a nonbusiness_bad_debt deduction all other adjustments in the notice_of_deficiency have been resolved discussion the commissioner’s determinations are presumed correct and petitioners bear the burden of proving that those determinations are erroneous rule a 290_us_111 sec_166 permits a deduction for any bona_fide debt that becomes worthless within the taxable_year to qualify for the bad_debt deduction there must be a debtor-creditor relationship sec_1_166-1 income_tax regs whether a bona - -7 fide debtor-creditor relationship exists is a question of fact which ultimately requires a determination as to whether there was a genuine intention to create a debt with reasonable expectation of repayment and whether that intent comports with the economic reality of creating a debtor-creditor relationship 61_tc_367 see also a r lantz co v united st424_f2d_1330 9th cir 54_tc_905 there is no standard test or formula for determining worthlessness within a given taxable_year the determination depends upon the particular facts and circumstances of the case 77_tc_582 generally however the year of worthlessness is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 274_us_398 97_tc_579 crown v commissioner supra moreover a debt will generally be considered worthless only when it can be reasonably expected that the debt is without possibility of future payment and legal action to enforce the debt would not result in satisfaction 20_tc_1069 sec_1_166-2 income_tax regs respondent asserts that petitioners are not entitled to a bad_debt deduction because petitioners have failed to - -8 establish that their advances were bona_fide debts as opposed to gifts and assuming the court finds the existence of bona_fide debt the debt did not become worthless during petitioners on the other hand contend that the debt became worthless during thereby entitling them to a deduction upon review of the record we hold that petitioners are entitled to a nonbusiness_bad_debt deduction for the record demonstrates that there was a bona_fide debtor-creditor relationship between petitioners and the dubatos while petitioners’ nine payments to or on behalf of the dubatos were not supported by notes or other physical evidence_of_indebtedness we are convinced that petitioners intended them to be loans for which they reasonably expected repayment petitioners advanced the dollar_figure only after they were timely and fully repaid by the dubatos on their four previous loans moreover the dubatos had an operating business from which petitioners could reasonably expect repayment lastly petitioners expected to receive interest and made numerous demands for payments once the dubatos failed to timely repay the loans these facts suggest that a bona_fide debtor-creditor relationship existed respondent’s contention that the advances were gifts to dubatos is simply not supported by the record we also find that the debt became worthless in - -9 we believe that identifiable events occurring in formed a reasonable basis for petitioners to abandon all hope of recovery during that year it was during that the drunken lobster ran on a skeleton crew and permanently ceased its operations although the dubatos were having financial problems during it was not until the closure of the drunken lobster that the dubatos’ means with which to repay petitioners were eliminated the dubatos had no other assets from which petitioners could collect on their debts moreover there is sufficient evidence for us to find that legal action to enforce payment would be futile accordingly petitioners are entitled to a nonbusiness_bad_debt deduction for to reflect the foregoing decision will be entered under rule we note that a nonbusiness_bad_debt deduction is treated as a short-term_capital_loss subject_to the capital_loss limitation of sec_1211 sec_166 sec_1_166-5 income_tax regs sec_1211 restricts petitioners’ deduction to the extent of their capital_gains plus if losses from sales or exchanges of capital assets exceed such gains the lesser_of dollar_figure or the excess of such losses over such gains petitioners however are permitted to carry over any capital_loss in excess of this amount to the succeeding taxable_year sec_1212
